DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments filed on March 22, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 16-52, 54-61, 63-66, and 68 are pending.  Claims 42-52, 54-61, 63-66, and 68 are under consideration in the instant office action. Claims 16-41 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-15, 53, 62, and 67 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on March 22, 2021 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copies are attached herein.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-52, 54-61, 63-66, and 68  remain rejected under 35 U.S.C. 103(a) as being unpatentable over Pfeffer et al. (US 2006/0210627), Thomas et al. (The Journal of Pharmacology and Experimental Therapeutics, 325(1), 175-182, 2008), Manuchehri (WO 2008/055940), Dugi et al. (US 20070281940), and Kohlrausch et al. (US 2008/0107731).
Note: Claims are examined with respect to the elected species only.
Applicant Claims
Applicant claims a pharmaceutical composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Pfeffer et al. teach tablets formed by direct compression of a dipeptidylpeptidase IV (DPP-IV) inhibitor compound, a process for the preparation thereof, to new pharmaceutical formulations, and new tableting powders comprising DPP-IV inhibitor formulations capable of being directly compressed into tablets. Pfeffer et al. teach further to a process for preparing the tablets by blending the active ingredient and specific excipients into the new formulations and then directly compressing the formulations into the direct compression tablets. Pfeffer et al. teach also vildagliptin particle size distribution and a new crystal form of vildagliptin particularly adapted for the preparation of improved tablets and other pharmaceutical compositions (see abstract). Pfeffer et al. teach in a first embodiment, a pharmaceutical composition comprising a DPP-IV inhibitor in free form or in acid addition salt form, preferably LAF237 a pharmaceutically acceptable diluent, wherein in the unit dosage form, the weight of DPP-IV inhibitor preferably LAF237 (also known as vildagliptin) (see paragraph 0014) on a dry weight basis to tablet weight of diluent ratio is of 0.5 to 0.25, preferably 0.4 to 0.28 (paragraph 0101-0103). One, two, three or more diluents can be selected. Examples of pharmaceutically acceptable fillers and pharmaceutically acceptable diluents include, but are not limited to, confectioner's sugar, compressible sugar, dextrates, dextrin, dextrose, lactose, mannitol, microcrystalline cellulose, powdered cellulose, sorbitol, sucrose and talc (paragraph 0094).
5-60% by weight on a dry weight basis of a DPP-IV inhibitor in free form or in acid addition salt form, preferably LAF237;  (b) 40-95% by weight on a dry weight basis of a pharmaceutically acceptable diluent;  (c) 0-20% by weight on a dry weight basis of a pharmaceutically acceptable disintegrant; and optionally (d) 0.1-10% by weight on a dry weight basis of a pharmaceutically acceptable lubricant. A pharmaceutical composition comprising; (a) 5-60% by weight on a dry weight basis of a DPP-IV inhibitor in free form or in acid addition salt form; (b) 40-95% by weight on a dry weight basis of a pharmaceutically acceptable diluent; (c) 0-20% by weight on a dry weight basis of a pharmaceutically acceptable disintegrant; and optionally (d) 0.1-10% by weight on a dry weight basis of a pharmaceutically acceptable lubricant (see claim 1). Other conventional solid fillers or carriers, such as, cornstarch, calcium phosphate, calcium sulfate, calcium stearate, magnesium stearate, stearic acid, glyceryl mono- and distearate, sorbitol, mannitol, gelatin, natural or synthetic gums, such as carboxymethyl cellulose, methyl cellulose, alginate, dextran, acacia gum, karaya gum, locust bean gum, tragacanth and the like, diluents, binders, lubricants, disintegrators, coloring and flavoring agents could optionally be employed (paragraph 0098). Examples of pharmaceutically acceptable binders include, but are not limited to, starches; celluloses and derivatives thereof, e.g., microcrystalline cellulose, hydroxypropyl cellulose hydroxylethyl cellulose and hydroxylpropylmethyl cellulose; sucrose; dextrose; corn syrup; polysaccharides; and gelatin. The binder, e.g., may be present in an amount from about 10% to about 40% by weight of the composition (paragraph 0099). In addition to the active ingredient, the tableting powder contains a number of inert materials known as excipients. They may be classified according to the role they play in the final tablet. fillers, binders or diluents, lubricants, disintegrants and glidants (paragraph 0092). One, two, three or more diluents can be selected. Examples of pharmaceutically acceptable fillers and pharmaceutically acceptable diluents include, but are not limited to, confectioner's sugar, compressible sugar, dextrates, dextrin, dextrose, lactose, mannitol, microcrystalline cellulose, powdered cellulose, sorbitol, sucrose and talc (paragraph 0094). One, two, three or more disintegrants can be selected. Examples of pharmaceutically acceptable disintegrants include, but are not limited to, starches; clays; celluloses; alginates; gums; cross-linked polymers, e.g., cross-linked polyvinyl pyrrolidone, cross-linked calcium carboxymethylcellulose and cross-linked sodium carboxymethylcellulose; soy polysaccharides; and guar gum. The disintegrant, e.g., may be present in an amount from about 2% to about 20%, e.g., from about 5% to about 10%, e.g., about 7% about by weight of the composition (paragraph 0096). One, two, three or more lubricants can be selected. Examples of pharmaceutically acceptable lubricants and pharmaceutically acceptable glidants include, but are not limited to, colloidal silica, magnesium trisilicate, starches, talc, tribasic calcium phosphate, magnesium stearate, aluminum stearate, calcium stearate, magnesium carbonate, magnesium oxide, polyethylene glycol, powdered cellulose and microcrystalline cellulose. The lubricant, e.g., may be present in an amount from about 0.1% to about 5% by weight of the composition; whereas, the glidant, e.g., may be present in an amount from about 0.1% to about 10% by weight. The lubricant component may be hydrophobic or hydrophilic. Examples of such lubricants include stearic acid, talc and magnesium stearate (paragraph 0097). Examples of pharmaceutically acceptable binders include, but are not limited to, starches; celluloses and derivatives thereof, e.g., microcrystalline cellulose, hydroxypropyl cellulose hydroxylethyl cellulose and hydroxylpropylmethyl cellulose; sucrose; dextrose; corn syrup; polysaccharides; The binder, e.g., may be present in an amount from about 10% to about 40% by weight of the composition (paragraph 0099). Other conventional solid fillers or carriers, such as, cornstarch, calcium phosphate, calcium sulfate, calcium stearate, magnesium stearate, stearic acid, glyceryl mono- and distearate, sorbitol, mannitol, gelatin, natural or synthetic gums, such as carboxymethyl cellulose, methyl cellulose, alginate, dextran, acacia gum, karaya gum, locust bean gum, tragacanth and the like, diluents, binders, lubricants, disintegrators, coloring and flavoring agents could optionally be employed (paragraph 0098). Tablets may be coated or uncoated and are made from powdered, crystalline materials (paragraph 0060). Tablets may be plain, film or sugar coated bisected, embossed, layered or sustained-release (paragraph 0062).
Pfeffer et al. teach in a first embodiment (a), compressed tablets preferably direct compressed pharmaceutical tablets, wherein the dispersion contains particles comprising DPP-IV inhibitor preferably LAF237, in free form or in acid addition salt form, and wherein at least 40%, preferably 60%, most preferably 80% even more preferably 90% of the particle size distribution in the tablet is less than 250 microns or preferably between 10 to 250 microns (paragraph 0228). The vildagliptin crystal or the pharmaceutical compositions comprising the vildagliptin crystal, can be administered either alone or in a combination with another (e.g. one or two) therapeutic agent (in the same or in different dosage unit), e.g., each at an effective therapeutic dose as reported in the art (paragraph 0463). The vildagliptin crystal is preferably administered in combination with one or two compounds selected from mefformin, a glitazone (such as pioglitazone or rosiglitazone), insulin, sulfonylureas, nateglinide, or valsartan (paragraph 0464).
The DPP-IV inhibitor compounds e.g. those of formula (I), and their corresponding pharmaceutically acceptable acid addition salts, may be combined with one or more in the form of tablets, capsules, caplets, etc. or parenterally, e.g., intravenously, in the form of sterile injectable solutions or suspensions (paragraph 0055). With regard to the new amendments Pfeffer et al. clearly teach The DPP-IV inhibitor compounds especially compounds of formula I, IA or IB, useful in this invention are hygroscopic, presents stability problems, and are not inherently compressible. Consequently, there is a need to provide a free-flowing and cohesive composition capable of being directly compressed into strong tablets with an acceptable in vitro dissolution profile. Tablets may be defined as solid dosage pharmaceutical forms containing drug substances with or without suitable fillers. They are produced by compression or compaction of a formulation containing the active ingredient and certain excipients selected to aid in the processing and to improve the properties of the product. Tablets may be coated or uncoated and are made from powdered, crystalline materials. They may include various diluents, binders, disintegrants, lubricants, glidants and in many cases, colorants. Excipients used are classified according to the function they perform. For example, a glidant may be used to improve the flow of powder blend in the hopper and into the tablet die (paragraph 0060). Lubricants are typically added to prevent the tableting materials from sticking to punches, minimize friction during tablet compression, and allow for removal of the compressed tablet from the die. Such lubricants are commonly included in the final tablet mix in amounts usually less than 1% by weight (paragraph 0064). One, two, three or more lubricants can be selected. Examples of pharmaceutically acceptable lubricants and pharmaceutically acceptable glidants include, but are not limited to, colloidal silica, magnesium trisilicate, starches, talc, tribasic calcium phosphate, magnesium stearate, aluminum stearate, calcium stearate, magnesium carbonate, magnesium oxide, polyethylene glycol, powdered cellulose and microcrystalline cellulose. The lubricant, e.g., may be present in an amount from about 0.1% to about 5% by weight of the composition; whereas, the glidant, e.g., may be present in an amount from about 0.1% to about 10% by weight. Lubricants are typically added to prevent the tableting materials from sticking to punches, minimize friction during tablet compression and allow for removal of the compressed tablet from the die. Such lubricants are commonly included in the final tablet mix in amounts usually less than 1% by weight. The lubricant component may be hydrophobic or hydrophilic. Examples of such lubricants include stearic acid, talc and magnesium stearate. Magnesium stearate reduces the friction between the die wall and tablet mix during the compression and ejection of the tablets. It helps prevent adhesion of tablets to the punches and dies. Magnesium stearate also aids in the flow of the powder in the hopper and into the die. It has a particle size range of 450-550 microns and a density range of 1.00-1.80 g/mL. It is stable and does not polymerize within the tableting mix. The preferred lubricant, magnesium stearate is also employed in the formulation. Preferably, the lubricant is present in the tablet formulation in an amount of from about 0.25% to about 6%; also preferred is a level of about 0.5% to about 4% by weight; and most preferably from about 0.1% to about 2% by weight. Other possible lubricants include talc, polyethylene glycol, silica and hardened vegetable oils. In an optional embodiment of the invention, the lubricant is not present in the formulation, but is sprayed onto the dies or the punches rather than being added directly to the formulation (paragraph 0097).
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)

Thomas et al. teach in the abstract that BI 1356 [proposed trade name ONDERO; (R)-8-(3-aminopiperidin 1-yl)-7-but-2-ynyl-3-methyl-1-(4-methyl-quinazolin-2-ylmethyl)-3,7-dihydro-purine-2,6-dione] (which is linagliptin) is a novel dipeptidyl peptidase (DPP)-4 inhibitor under clinical development for the treatment of type 2 diabetes. Thomas et al. teach in the abstract that in their study investigated the potency, selectivity, mechanism, and duration of action of BI 1356 in vitro and in vivo and compared it with other DPP-4 inhibitors. BI 1356 inhibited DPP-4 activity in vitro with an IC50 of approximately 1 nM, compared with sitagliptin (19 nM), alogliptin (24 nM), saxagliptin (50 nM), and vildagliptin (62 nM). BI 1356 was a competitive inhibitor, with a Ki of 1 nM. The calculated koff rate for BI 1356 was 3.0x10-5/s (versus 2.1x10-4/s for vildagliptin). BI 1356 was ≥ 10,000- fold more selective for DPP-4 than DPP-8, DPP-9, amino-peptidases N and P, prolyloligopeptidases trypsin, plasmin, and thrombin and was 90-fold more selective than for fibroblast activation protein in vitro. In HanWistar rats, the DPP-4 inhibition 24 h after administration of BI 1356 was more profound than with any of the other DPP-4 inhibitors. In C57BL/6J mice and Zucker fatty (fa/fa) rats, the duration of action on glucose tolerance decreased in the order BI 1356 greater than (sitagliptin/saxagliptin) greater than vildagliptin. These effects were mediated through control of glucagon-like peptide-1 and insulin. In conclusion, BI 1356 inhibited DPP-4 more effectively than vildagliptin, sitagliptin, saxagliptin, and alogliptin and has the potential to become the first truly once a-day DPP-4 inhibitor for the treatment of type 2 diabetes.  Thomas et al. teach during in vivo studies, compound administration was by oral gavage using 0.5% aqueous hyroxyethylcellulose as vehicle (page 176 see materials and methods).
Although Pfeffer et al. teach the vildagliptin crystal or the pharmaceutical compositions comprising the vildagliptin crystal, can be administered either alone or in a combination with another (e.g. one or two) therapeutic agent (in the same or in different dosage unit), e.g., each at an effective therapeutic dose as reported in the art (paragraph 0463). The vildagliptin crystal is preferably administered in combination with one or two compounds selected from mefformin, a glitazone (such as pioglitazone or rosiglitazone), insulin, sulfonylureas, nateglinide, or valsartan (paragraph 0464) and Thomas et al. teach linagliptin being more potent than vildagliptin, neither Pfeffer et al. nor Thomas et al. teach (1.3), 1- chloro-4-(beta- D-glucopyranos-1-yl)- 2-[ 4-( ( S )-tetrahydrofuran- 3- yloxy)-benzyl]-benzene wherein R1 denotes chloro and R3 denotes (S)-tetrahydrofuran-3-yloxy as the second active as recited in claim 2. This deficiency is cured by the teachings of Manuchehri and Dugi et al.
Manuchehri teaches a pharmaceutical composition comprised of one or more SGLT-2 inhibitor compound(s) in combination with one or more therapeutic agents which is suitable for the treatment of metabolic disorders including type 1 diabetes mellitus, type 2 diabetes mellitus, impaired glucose tolerance, hyperglycemia, postprandial hyperglycemia, overweight, obesity, including class I obesity, class II obesity, class III obesity, visceral obesity and abdominal obesity, and metabolic syndrome (see abstract). Manuchehri teaches the Active Ingredients can be administered in a single pharmaceutical composition or administered individually. In one embodiment, a pharmaceutical composition according to the invention is suitable for combined or simultaneous or sequential use of the one or more SGLT-2 inhibitor compound(s) and the one or more second therapeutic agent(s). In one embodiment, the one or more SGLT-2 inhibitor 1-chloro-4-(-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy- )-benzyl]-benzene (applicant’s elected compound) etc., in combination with at least one second therapeutic agent which is suitable in the treatment or prevention of one or more conditions selected from type 1 diabetes mellitus, type 2 diabetes mellitus, impaired glucose tolerance and hyperglycemia (pages 5-6). Expediently, the dosage may be from 1 to 100 mg, preferably 1 to 30 mg, by intravenous route, and 1 to 1000 mg, preferably 1 to 100 mg, by oral route, in each case administered 1 to 4 times a day (paragraph 0135) which overlaps with range recited in claim 13.
Dugi et al. teach DPP IV inhibitors for the treatment of physiological functional disorders and for reducing the risk of the occurrence of such functional disorders in at-risk patient groups. In addition, the use of DPP IV inhibitors in conjunction with other active substances is described, by means of which improved treatment outcomes can be achieved (see abstract). Examples of antidiabetic combination partners are SGLT2-inhibitors such as KGT-1251 (paragraph 0061). The dosage required of the DPP IV inhibitors when administered intravenously is 0.1 mg to 10 mg, preferably 0.25 mg to 5 mg, and when administered orally 0.5 mg to 100 mg, preferably 2.5 mg to 50 mg, in each case 1 to 4 times a day (paragraph 0046) which overlaps with the range recited in instant claim 12. Manuchehri teaches a pharmaceutical composition comprised of one or more SGLT-2 inhibitor compound(s) (in which applicant's elected compound belong to) in combination with one or more therapeutic agents which is suitable for 

Pfeffer et al., Thomas et al., Manuchehri, and Dugi et al. do not explicitly teach copovidone s binder. This deficiency is cured by the teachings of Kohlrausch et al.
Kohlrausch et al. pharmaceutical compositions of DPP IV inhibitors with an amino group, their preparation and their use to treat diabetes mellitus (see abstract). A pharmaceutical composition according to the present invention is intended for the treatment of to achieve glycemic control in a type 1 or type 2 diabetes mellitus patient and comprises a DPP-IV inhibitor with an amino group, especially a free or primary amino group, as an active ingredient, a first and second diluent, a binder, a disintegrant and a lubricant (paragraph 0007). Binders suitable for a pharmaceutical composition according to the invention are copovidone (copolymerisates of vinylpyrrolidon with other vinylderivates), hydroxypropyl methylcellulose (HPMC), hydroxypropylcellulose (HPC), polyvinylpyrrolidon (povidone), pregelatinized starch, low-substituted hydroxypropylcellulose (L-HPC), copovidone and pregelatinized starch being preferred.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one or ordinary skill in the art at the time the invention was made to modify the teachings of Pfeffer et al. by incorporating linagliptin as a DPP-IV inhibitor in the composition because Thomas et al. teach in the abstract that BI 1356 [proposed trade name ONDERO; (R)-8-(3-aminopiperidin 1-yl)-7-but-2-ynyl-3-methyl-1-(4-methyl-quinazolin-2-ylmethyl)-3,7-dihydro-purine-2,6-dione] (which is linagliptin) is a novel dipeptidyl peptidase (DPP)-4 inhibitor under clinical development for the treatment of type 2 diabetes. One of ordinary skill in the art would have been motivated to incorporate linagliptin because Thomas et al. teach that BI 1356 inhibited DPP-4 activity in vitro with an IC50 of approximately 1 nM, compared with sitagliptin (19 nM), alogliptin (24 nM), saxagliptin (50 nM), and vildagliptin (62 nM). BI 1356 was a competitive inhibitor, with a Ki of 1 nM. The calculated koff rate for BI 1356 was 3.0x10-5/s (versus 2.1x10-4/s for vildagliptin). BI 1356 was ≥ 10,000- fold more selective for DPP-4 than DPP-8, DPP-9, amino-peptidases N and P, prolyloligopeptidases trypsin, plasmin, and thrombin and was 90-fold more selective than for fibroblast activation protein in vitro. In HanWistar rats, the DPP-4 inhibition 24 h after administration of BI 1356 was more profound than with any of the other DPP-4 inhibitors. In C57BL/6J mice and Zucker fatty (fa/fa) rats, the duration of action on glucose tolerance decreased in the order BI 1356 greater than (sitagliptin/saxagliptin) greater than vildagliptin. These effects were mediated through control of glucagon-like peptide-1 and insulin. In conclusion, BI 1356 inhibited DPP-4 more effectively than vildagliptin, sitagliptin, saxagliptin, and alogliptin and has the potential to become the first truly once a-day DPP-4 inhibitor for the treatment of type 2 diabetes.  Thomas et al. teach during in vivo studies, compound administration was by oral gavage using 0.5% aqueous hyroxyethylcellulose as vehicle (page 176 see materials and methods). In the alternative, one of ordinary skill in the art would have been motivated to substitute vildagliptin wherein the composition of it is exemplified by Pfeffer et al. with linagliptin because Thomas et al. teach that BI 1356 inhibited DPP-4 activity in vitro with an IC50 of approximately 1 nM, compared with sitagliptin (19 nM), alogliptin (24 nM), saxagliptin (50 nM), and vildagliptin (62 nM). BI 1356 was a competitive Ki of 1 nM. The calculated koff rate for BI 1356 was 3.0x10-5/s (versus 2.1x10-4/s for vildagliptin). BI 1356 was ≥ 10,000- fold more selective for DPP-4 than DPP-8, DPP-9, amino-peptidases N and P, prolyloligopeptidases trypsin, plasmin, and thrombin and was 90-fold more selective than for fibroblast activation protein in vitro. In HanWistar rats, the DPP-4 inhibition 24 h after administration of BI 1356 was more profound than with any of the other DPP-4 inhibitors. In C57BL/6J mice and Zucker fatty (fa/fa) rats, the duration of action on glucose tolerance decreased in the order BI 1356 greater than (sitagliptin/saxagliptin) greater than vildagliptin. These effects were mediated through control of glucagon-like peptide-1 and insulin. In conclusion, BI 1356 inhibited DPP-4 more effectively than vildagliptin, sitagliptin, saxagliptin, and alogliptin and has the potential to become the first truly once a-day DPP-4 inhibitor for the treatment of type 2 diabetes.  Thomas et al. teach during in vivo studies, compound administration was by oral gavage using 0.5% aqueous hyroxyethylcellulose as vehicle (page 176 see materials and methods). Furthermore, in the case where the claimed ranges of the amount of drugs and particle size distributions in the composition "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Moreover, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). One of ordinary skilled in the art would have had a reasonable expectation of success in combining the teachings of Pfeffer et al. and Thomas et al. because both references teach similar since the combination teachings by Pfeffer et al., Thomas et al., Manuchehri, and Dugi et al.  render the claimed structure obvious, the pharmacokinetic profile would necessarily be substantially similar. Additionally, it is noticed that specific release profiles recited are highly dependent on the type of polymers and other ingredients used in the composition and how the composition is metabolized in an individual.  As such, the specific release profiles recited are a testable limitation.  Because the instantly clamed product and the product taught by the combination teachings of the references are substantially similar, one of ordinary skill in the art would expect the prior art product, to show the recited release profile values since these values are innate within the product. Additionally, with regard to specific release profiles recited because the Patent Office does not have the facilities to determine whether the specific release profiles recited of the composition are the same as that of the prior art, absent evidence to the contrary, the burden is on applicant to show a novel and unobvious difference between the specific release profiles recited of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.)  
It would have been prima facie obvious to one or ordinary skill in the art at the time the invention was made to modify the teachings of Pfeffer et al. and Thomas et al. via incorporating 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy- )-benzyl]-benzene (applicant’s elected compound of the second active) in combination with either with the Dugi et al. teach that when DPP IV inhibitors in conjunction with other active substances such as SGLT 2 inhibitors is utilized, by means of which improved treatment outcomes can be achieved (see abstract). Furthermore, in the case where the claimed ranges of the amount of DPP IV inhibitors or the second active "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Moreover, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). One of ordinary skilled in the art would have had a reasonable expectation of success in combining the teachings of Pfeffer et al., Thomas et al., Manuchehri, and Dugi et al. because Pfeffer et al., Thomas et al., and Dugi et al. teach similar compositions comprising DPP IV inhibitors for the 
It would have been prima facie obvious to one or ordinary skill in the art at the time the invention was made to substitute binders that are taught by Pfeffer et al. with copovidone because the binders are functional equivalents. The use of copovidone as binder in formulating compositions that contain DPP-IV inhibitors is clearly demonstrated by Kohlrausch et al. as set forth above. One of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Pfeffer et al., Thomas et al., Manuchehri, Dugi et al., and Kohlrausch et al. because all of the references teach compositions for treatment of diabetes.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
 Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
 Applicant argues the arguments presented in the previous response are re-iterated and incorporated by reference. In particular, Applicant re-iterates that Pfeffer provides no teachings to suggest that its formulation and tableting methods for vildagliptin and other N-(substituted glycyl)-2-cyanopyrrolidines would be applicable to the highly structurally distinct linagliptin. Although the two compounds have the same ultimate use as DPP-IV inhibitors, their structures have almost nothing in common and there is nothing to suggest that a method particularly directed for formulating N-(substituted glycyl)-2-cyanopyrrolidines would reasonably be expected to be useful for formulating a linagliptin-containing composition. Further, Pfeffer provides no teachings at all pertaining to combining its DPP-IV inhibitors (or any other DPP-IV inhibitors) with an SGLT2 inhibitor and does not mention combinations with l-chloro-4-((3-D-glucopyranos-l-yl)-2-[4-(/5j-tetrahydrofuran-3-yloxy)-benzyl]-benzene as a second active pharmaceutical ingredient of the claimed invention. There is nothing in Pfeffer to suggest that a method particularly directed for formulating N-(substituted glycyl)-2-cyanopyrrolidines would reasonably be expected to be useful for formulating a composition containing linagliptin and l-chloro-4-((3-D-glucopyranos-l-yl)-2-[4-(/5]-tetrahydrofuran-3-yloxy)-benzyl]-benzene. Applicant also re-iterates that the cited references as a whole provide no particular suggestion or reason for making the very specific combination of actives according to the claimed invention, i.e., the very specific selection and combination of linagliptin and 1-chloro-4-((3-D-glucopyranos-l-yl)-2-[4-(/5]-tetrahydrofuran-3-yloxy)-benzyl]-benzene. Further, the cited references as a whole do not provide a reason for one of ordinary skill in the art to formulate such a combination in accordance with the specific formulation teachings of Pfeffer or Kohlrausch. Pfeffer’s formulation teachings do not apply to either of these specific actives and certainly not to their combination. At least for this reason, i.e., the references do not suggest formulating the actives in the manner set forth in the claims. Therefore, given the specific nature of the claimed combination, there is not a clear direction from the art to pick and choose only certain select elements from the references and combine them in the particular manner necessary to arrive at the claimed invention with the particular combination of actives and particular formulation components required. Thus, applicants urge that obviousness as a whole is not supported and the rejection under 35 U.S.C. §103 should be withdrawn for this reason alone.

The above assertions are not found persuasive because the examiner also maintains all of the rebuttal arguments provided in the previous office action and incorporates them by reference herein. Specifically the examiner maintains that applicant is claiming a product not a preparation method of the compound. The two DPP-IV inhibitors are indeed functionally equivalent in inhibiting the DPP-IV receptor. Additionally Manucheri teaches dosage amounts of 1-100 mg of SGLT-2 inhibitors.  Pfeffer already teaches suitable amounts of binders, disintegrants, lubricants, etc. (claim 1 and paragraph 99).  It would have been prima facie obvious to one or ordinary skill in the art at the time the invention was made to modify the teachings of Pfeffer et al. by incorporating linagliptin as a DPP-IV inhibitor in the composition because Thomas et al. teach in the abstract that BI 1356 [proposed trade name ONDERO; (R)-8-(3-aminopiperidin 1-yl)-7-but-2-ynyl-3-methyl-1-(4-methyl-quinazolin-2-ylmethyl)-3,7-dihydro-purine-2,6-dione] (which is linagliptin) is a novel dipeptidyl peptidase (DPP)-4 inhibitor under clinical development for the treatment of type 2 diabetes. One of ordinary skill in the art would have been motivated to incorporate linagliptin because Thomas et al. teach that BI 1356 inhibited DPP-4 activity in vitro with an IC50 of approximately 1 nM, compared with sitagliptin (19 nM), alogliptin (24 nM), saxagliptin (50 nM), and vildagliptin (62 nM). BI 1356 was a competitive inhibitor, with a Ki of 1 nM. The calculated koff rate for BI 1356 was 3.0x10-5/s (versus 2.1x10-4/s for vildagliptin). BI 1356 was ≥ 10,000- fold more selective for DPP-4 than DPP-8, DPP-9, amino-peptidases N and P, prolyloligopeptidases trypsin, plasmin, and thrombin and was 90-fold more selective than for fibroblast activation protein in vitro. In HanWistar rats, the DPP-4 inhibition 24 h after administration of BI 1356 was more profound than with any of the other DPP-4 inhibitors. In C57BL/6J mice and Zucker fatty (fa/fa) rats, the In conclusion, BI 1356 inhibited DPP-4 more effectively than vildagliptin, sitagliptin, saxagliptin, and alogliptin and has the potential to become the first truly once a-day DPP-4 inhibitor for the treatment of type 2 diabetes.  Thomas et al. teach during in vivo studies, compound administration was by oral gavage using 0.5% aqueous hyroxyethylcellulose as vehicle (page 176 see materials and methods). In the alternative, one of ordinary skill in the art would have been motivated to substitute vildagliptin wherein the composition of it is exemplified by Pfeffer et al. with linagliptin because Thomas et al. teach that BI 1356 inhibited DPP-4 activity in vitro with an IC50 of approximately 1 nM, compared with sitagliptin (19 nM), alogliptin (24 nM), saxagliptin (50 nM), and vildagliptin (62 nM). BI 1356 was a competitive inhibitor, with a Ki of 1 nM. The calculated koff rate for BI 1356 was 3.0x10-5/s (versus 2.1x10-4/s for vildagliptin). BI 1356 was ≥ 10,000- fold more selective for DPP-4 than DPP-8, DPP-9, amino-peptidases N and P, prolyloligopeptidases trypsin, plasmin, and thrombin and was 90-fold more selective than for fibroblast activation protein in vitro. In HanWistar rats, the DPP-4 inhibition 24 h after administration of BI 1356 was more profound than with any of the other DPP-4 inhibitors. In C57BL/6J mice and Zucker fatty (fa/fa) rats, the duration of action on glucose tolerance decreased in the order BI 1356 greater than (sitagliptin/saxagliptin) greater than vildagliptin. These effects were mediated through control of glucagon-like peptide-1 and insulin. In conclusion, BI 1356 inhibited DPP-4 more effectively than vildagliptin, sitagliptin, saxagliptin, and alogliptin and has the potential to become the first truly once a-day DPP-4 inhibitor for the treatment of type 2 diabetes.  Thomas et al. teach during in vivo studies, compound administration was by oral gavage using 0.5% aqueous hyroxyethylcellulose as vehicle (page 176 see materials and methods).
Applicant further argues that the feature of “two or more lubricants, wherein said two or more lubricants comprise magnesium stearate and talc,” as recited in the claims. Applicant’s specification states that “|Surprisingly it has been found that at least two lubricants are preferred, if linagliptin and a glucopyranosyl-substituted benzene derivative of the formula (I) are combined in a pharmaceutical composition according to the invention, in particular in one dosage form, e.g. a tablet or a capsule.” (page 32, lines 4-7). Applicant’s specification further states that “[Preferred lubricants are talc and magnesium stearate” and that “[T]he combination of the two or more lubricants enables low ejection forces and avoids sticking of the final blend in the manufacture of tablets for example (page 32, lines 7-9). Example 8 at page 68 of Applicant’s specification also states that ”[T]he combination of the two lubricants talc and magnesium stearate was discovered to be especially useful when API 1 and API 2 are combined in one granulation and subsequently in one tablet by enabling low ejection forces and by avoiding sticking of the final blend to the tablet punches.” (lines 8-11).
The above assertions are not found persuasive because Pfeffer  teaches that examples of pharmaceutically acceptable lubricants and pharmaceutically acceptable glidants include, but are not limited to, colloidal silica, magnesium trisilicate, starches, talc, tribasic calcium phosphate, magnesium stearate, aluminum stearate, calcium stearate, magnesium carbonate, magnesium oxide, polyethylene glycol, powdered cellulose and microcrystalline cellulose. The lubricant, e.g., may be present in an amount from about 0.1% to about 5% by weight of the composition; whereas, the glidant, e.g., may be present in an amount from about 0.1% to about 10% by weight. The lubricant component may be hydrophobic or hydrophilic. Examples of such lubricants include stearic acid, talc and magnesium stearate (paragraph 0097).
Applicant previously argues that Thomas discloses nothing regarding combining linagliptin with any other active, particularly not with l-chloro-4-((5-D-glucopyranos-l-yl)-2-[4-((5)-tetrahydrofuran-3- yloxy)-benzyl]-benzene, which is the recited second active pharmaceutical ingredient of the claimed invention. Thomas teaches that linagliptin is a DPP-IV inhibitor but it does not suggest formulating it with one or more diluents, one or more binders and one or more disintegrants (as in the claimed invention). To the contrary, Thomas teaches only a liquid composition of linagliptin with aqueous hydroxyethylcellulose as vehicle. Neither reference provides any suggestion that linagliptin should be formulated with one or more diluents, one or more binders and one or more disintegrants (or as otherwise claimed in applicants’ claims, including the more specific dependent claims). Manucheri provides no teaching to combine the SGLT2 inhibitor with a DPP-IV inhibitor, particularly not linagliptin. Manucheri discloses several very broad classes of possible therapeutic agents to use in addition to the SGLT2 inhibitor. Despite this broad inclusion, Manucheri does not teach a combination with DPP-IV inhibitors. Certainly, there is no suggestion to combine specifically linagliptin with 1-chloro-4-((5-D-glucopyranos-l-yl)-2-[4-((5)-tetrahydrofuran-3-yloxy)-benzyl]-benzene. here is no specific teaching of l-chloro-4-((3-D-glucopyranos-l-yl)-2-[4-(/5)-tetrahydrofuran-3-yloxy)-benzyl]-benzene in Dugi and no teaching of a specific combination of l-chloro-4-((3-D-glucopyranos-l-yl)-2-[4-(/5)-tetrahydrofuran-3-yloxy)-benzyl]-benzene with linagliptin. The references as a whole, therefore, provide no particular suggestion or reason for making the very specific combination of actives according to the claimed invention, i.e., the very specific selection and combination of linagliptin and l-chloro-4-((5-D-glucopyranos-l-yl)-2-[4-((5)-tetrahydrofuran-3-yloxy)-benzyl]-benzene. Further, the references as a whole do not provide a reason for one of ordinary skill in the art to formulate such a combination in accordance with the specific formulation teachings of Pfeffer or Kohlrausch. Pfeffer’s formulation teachings do not apply to either of these specific actives and certainly not to their combination. At least for this reason, i.e., the references do not suggest formulating the actives (even if obvious to combine) in the manner set forth in the claims.
These assertions are not found persuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As clearly described above the combination teachings of Pfeffer et al., Thomas et al., Manuchehri and Dugi et al. addresses the issue of linagliptin and with l-chloro-4-((5-D-glucopyranos-l-yl)-2-[4-((5)-tetrahydrofuran-3- yloxy)-benzyl]-benzene as described above. It would have been prima facie obvious to one or ordinary skill in the art at the time the invention was made to modify the teachings of Pfeffer et al. by incorporating linagliptin as a DPP-IV inhibitor in the composition because Thomas et al. teach in the abstract that BI 1356 [proposed trade name ONDERO; (R)-8-(3-aminopiperidin 1-yl)-7-but-2-ynyl-3-methyl-1-(4-methyl-quinazolin-2-ylmethyl)-3,7-dihydro-purine-2,6-dione] (which is linagliptin) is a novel dipeptidyl peptidase (DPP)-4 inhibitor under clinical development for the treatment of type 2 diabetes. One of ordinary skill in the art would have been motivated to incorporate linagliptin because Thomas et al. teach that BI 1356 inhibited DPP-4 activity in vitro with an IC50 of approximately 1 nM, compared with sitagliptin (19 nM), alogliptin (24 nM), saxagliptin (50 nM), and vildagliptin (62 nM). BI 1356 was a competitive inhibitor, with a Ki of 1 nM. The koff rate for BI 1356 was 3.0x10-5/s (versus 2.1x10-4/s for vildagliptin). BI 1356 was ≥ 10,000- fold more selective for DPP-4 than DPP-8, DPP-9, amino-peptidases N and P, prolyloligopeptidases trypsin, plasmin, and thrombin and was 90-fold more selective than for fibroblast activation protein in vitro. In HanWistar rats, the DPP-4 inhibition 24 h after administration of BI 1356 was more profound than with any of the other DPP-4 inhibitors. In C57BL/6J mice and Zucker fatty (fa/fa) rats, the duration of action on glucose tolerance decreased in the order BI 1356 greater than (sitagliptin/saxagliptin) greater than vildagliptin. These effects were mediated through control of glucagon-like peptide-1 and insulin. In conclusion, BI 1356 inhibited DPP-4 more effectively than vildagliptin, sitagliptin, saxagliptin, and alogliptin and has the potential to become the first truly once a-day DPP-4 inhibitor for the treatment of type 2 diabetes.  Thomas et al. teach during in vivo studies, compound administration was by oral gavage using 0.5% aqueous hyroxyethylcellulose as vehicle (page 176 see materials and methods). In the alternative, one of ordinary skill in the art would have been motivated to substitute vildagliptin wherein the composition of it is exemplified by Pfeffer et al. with linagliptin because Thomas et al. teach that BI 1356 inhibited DPP-4 activity in vitro with an IC50 of approximately 1 nM, compared with sitagliptin (19 nM), alogliptin (24 nM), saxagliptin (50 nM), and vildagliptin (62 nM). BI 1356 was a competitive inhibitor, with a Ki of 1 nM. The calculated koff rate for BI 1356 was 3.0x10-5/s (versus 2.1x10-4/s for vildagliptin). BI 1356 was ≥ 10,000- fold more selective for DPP-4 than DPP-8, DPP-9, amino-peptidases N and P, prolyloligopeptidases trypsin, plasmin, and thrombin and was 90-fold more selective than for fibroblast activation protein in vitro. In HanWistar rats, the DPP-4 inhibition 24 h after administration of BI 1356 was more profound than with any of the other DPP-4 inhibitors. In C57BL/6J mice and Zucker fatty (fa/fa) rats, the duration of action In conclusion, BI 1356 inhibited DPP-4 more effectively than vildagliptin, sitagliptin, saxagliptin, and alogliptin and has the potential to become the first truly once a-day DPP-4 inhibitor for the treatment of type 2 diabetes.  Thomas et al. teach during in vivo studies, compound administration was by oral gavage using 0.5% aqueous hyroxyethylcellulose as vehicle (page 176 see materials and methods). Furthermore, in the case where the claimed ranges of the amount of drugs and particle size distributions in the composition "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Moreover, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). One of ordinary skilled in the art would have had a reasonable expectation of success in combining the teachings of Pfeffer et al. and Thomas et al. because both references teach similar compositions containing DPP-IV inhibitors.  With regard to the limitations of instant claims 75-81 and 92-98 that since the combination teachings by Pfeffer et al., Thomas et al., Manuchehri, and Dugi et al.  render the claimed structure obvious, the pharmacokinetic profile would necessarily be substantially similar. Additionally, it is noticed that specific release profiles recited are highly dependent on the type of polymers and other ingredients used in the composition and how the composition is metabolized in an individual.  As such, the specific release profiles recited are a testable limitation.  Because the instantly clamed product and the product taught by the combination teachings of the references are substantially similar, one of ordinary skill in the art would expect the prior art product, to show the recited release profile values since these values are innate within the product. Additionally, with regard to specific release profiles recited because the Patent Office does not have the facilities to determine whether the specific release profiles recited of the composition are the same as that of the prior art, absent evidence to the contrary, the burden is on applicant to show a novel and unobvious difference between the specific release profiles recited of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.)  
It would have been prima facie obvious to one or ordinary skill in the art at the time the invention was made to modify the teachings of Pfeffer et al. and Thomas et al. via incorporating 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy- )-benzyl]-benzene (applicant’s elected compound of the second active) in combination with either with the generic DPP IV inhibitors taught by Pfeffer et al. or linagliptin taught by Thomas et al. because Manuchehri teaches a pharmaceutical composition comprised of one or more SGLT-2 inhibitor compound(s) in combination with one or more therapeutic agents which is suitable for the treatment of metabolic disorders including type 1 diabetes mellitus, type 2 diabetes mellitus, impaired glucose tolerance, hyperglycemia, postprandial hyperglycemia, overweight, obesity, including class I obesity, class II obesity, class III obesity, visceral obesity and abdominal Dugi et al. teach that when DPP IV inhibitors in conjunction with other active substances such as SGLT 2 inhibitors is utilized, by means of which improved treatment outcomes can be achieved (see abstract). Furthermore, in the case where the claimed ranges of the amount of DPP IV inhibitors or the second active "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Moreover, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). One of ordinary skilled in the art would have had a reasonable expectation of success in combining the teachings of Pfeffer et al., Thomas et al., Manuchehri, and Dugi et al. because Pfeffer et al., Thomas et al., and Dugi et al. teach similar compositions comprising DPP IV inhibitors for the treatment of diabetes while Manuchehri teaches the second active agent which can be combined with the DPP IV inhibitors based on the teachings of Dugi et al. for treatment of diabetes as well.

 Applicant previously argues that it is alleged in the Office action that because both of the actives of the claimed invention are taught in the art to be useful for the treatment of diabetes, it would be obvious to one of ordinary skill in the art to combine these two actives for the same treatment. Applicants urge that such a conclusion is only convincing of obviousness when one of ordinary skill in the art would have a reasonable expectation of success in making such a combination. Applicants urge that such a reasonable expectation of success is not present here because it was known to one of ordinary skill in the art that DPP-IV inhibitors, such as linagliptin, have incompatibility problems with other compounds. It was known that such DPP-IV inhibitors can have stability/degradation problems in certain environments and one of ordinary skill in the art would have doubts about the stability of linagliptin when used in combination with l-chloro-4-((3-D-glucopyranos-l-yl)-2-[4-(/5j-tetrahydrofuran-3-yloxy)-benzyl]-benzene. Kohlrausch, published May 8, 2008, is cited to support this knowledge in the art which removes the reasonable expectation of success. At page 1, para. 0006, Kohlrausch teaches that “DPP-IV inhibitors with a primary or secondary amino group show incompatibilities, degradation problems or extraction problems with a number of customary excipients” and that “the amino group appears to react with reducing sugars and with other reactive carbonyl groups and with carboxylic acid functional groups.” While l-chloro-4-((3-D-glucopyranos-l-yl)-2-[4-(/5j-tetrahydrofuran-3-yloxy)-benzyl]-benzene is not a reducing sugar, it is a sugar, and, while it does not have carbonyl or carboxylic acid groups, it does have numerous free hydroxyl groups which one of ordinary skill in the art would reasonably expect to act similarly to such groups. Thus, one of ordinary skill in the art would have reasonable doubts based on this knowledge as to whether linagliptin would be compatible in combination with 1-chloro-4-((3-D-glucopyranos-l-yl)-2-[4-(/5j-tetrahydrofuran-3-yloxy)-benzyl]-benzene. As a result, there is no reasonable expectation of success in making such a combination. Applicants have discovered, to the contrary of this prejudice in the art, that linagliptin could be combined with l-chloro-4-((3-D-glucopyranos-l-yl)-2-[4-(/5j-tetrahydrofuran-3-yloxy)-benzyl]-benzene without degradation and instability resulting. For this additional reason, applicants urge that the references do not support a finding of obviousness.
The above assertions are not found persuasive because indeed one of ordinary skilled in the art would have had a reasonable expectation of success in combining the teachings of Pfeffer et al., Thomas et al., Manuchehri, and Dugi et al. because Pfeffer et al., Thomas et al., and Dugi et al. teach similar compositions comprising DPP IV inhibitors for the treatment of diabetes while Manuchehri teaches the second active agent which can be combined with the DPP IV inhibitors based on the teachings of Dugi et al. for treatment of diabetes as well. A blanket assertions of stability problem is not supported by any objective data showing criticality absent to the contrary. The examiner indeed made a prima facie case of obviousness as described above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIGABU KASSA/Primary Examiner, Art Unit 1619